IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                       __________________

                          No. 97-10205
                        Summary Calendar
                       __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

NELSON CAMINERO,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:90-CR-128-R
                        - - - - - - - - - -
                          January 7, 1998
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Nelson Caminero appeals his convictions for conspiracy to

distribute and to possess with intent to distribute cocaine, in

violation of 21 U.S.C. § 846, and for possession with intent to

distribute cocaine in violation of 21 U.S.C. § 841(a)(1).

He contends that 1) there was insufficient evidence to support

his convictions, 2) the district court erroneously concluded that

it lacked the authority to depart downward from the Guidelines

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
under U.S.S.G. § 5K1.1, 3) the district court abused its

discretion in refusing to allow him to plead guilty, 4) the

district court plainly erred in failing to reduce his sentence

pursuant to U.S.S.G. § 3E1.1 for acceptance of responsibility,

and 5) the district court erred in failing to hold an evidentiary

hearing on his “Motion to Enforce Plea Bargain Agreement” filed

prior to trial.

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.   The

evidence was sufficient for a reasonable jury to find Caminero

guilty beyond a reasonable doubt.    See United States v. Casel,

995 F.2d 1299, 1306 (5th Cir. 1993); United States v. Eakes, 783
F.2d 499, 404-06 (5th Cir. 1986).    The district court did not err

in failing to make a § 5K1.1 departure on its own motion.     See

United States v. Price, 95 F.3d 364, 368 (5th Cir. 1996).     The

district court did not abuse its “broad discretion” in rejecting

Caminero’s guilty plea.   See United States v. Wild, 92 F.3d 304,

309 (5th Cir.), cert. denied, 117 S. Ct. 532 (1996).    The court

did not plainly err in failing to reduce his sentence for

acceptance of responsibility.    See United States v. Maldonado, 42
F.3d 906, 913 (5th Cir. 1995).   The district court did not abuse

its discretion in failing to hold an evidentiary hearing.     See

United States v. Dean, 100 F.3d 19, 21 (5th Cir. 1996).

     Accordingly, the judgment is AFFIRMED.



                                 2